         Case 1:19-cr-00259-RMB Document 35
                                         34 Filed 07/07/20
                                                  07/06/20 Page 1 of 1



KELLEY J. SHARKEY
 Attorney at Law                                              26 Court Street - Suite 2805
                                                              Brooklyn, New York 11242
                                                               Tel: (718) 858-8843
                                                               Fax: (718) 875-0053



Honorable Richard M. Berman
United States District Judge                                July 3, 2020
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: United States v. Christian Navedo 19 Cr. 259

Dear Judge Berman:

       I respectfully request that Mr. Navedo’s court appearance scheduled for July 14, 2020 be
adjourned to a date in September, at time convenient to the Court and parties. Mr. Navedo
requests to be sentenced in person and I believe that may be a possibility in the early fall. The
government does not object to this request. Thank you for your consideration in this matter.

                                                     Respectfully,
                                                               /S/
                                                     Kelley J. Sharkey
                                                     Attorney for Christian Navedo




        Sentence is adjourned to 9/17/2020 at
        10:00 am. Defense sentencing
        submission is due 9/3/2020.
        Government response is due 9/10/2020.




              7/7/2020
